
	

113 S2331 IS: Historically Black Colleges and Universities Innovation Fund Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2331
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mrs. Hagan introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish the Historically Black Colleges and Universities Innovation Fund. 
	
	
		1.Short title
			This Act may be cited as the
		  Historically Black Colleges and Universities Innovation Fund Act of 2014.
		2.Historically Black Colleges and Universities Innovation FundTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at the
			 end the following:FHistorically Black Colleges and Universities Innovation Fund786.PurposeIt is the purpose of this part to assist historically Black colleges and universities in planning,
			 developing, implementing, validating, and replicating innovations that
			 provide solutions to persistent challenges in enabling economically and
			 educationally disadvantaged students to enroll in, persist through, and
			 graduate from historically Black colleges and universities, including
			 initiatives designed to—(1)improve student achievement at historically Black colleges and universities;(2)increase successful recruitment at historically Black colleges and universities of—(A)students from low-income families of all races;(B)adults; and(C)military-affiliated students;(3)increase the rate at which students enrolled in historically Black colleges and universities make
			 adequate or accelerated progress towards graduation and successfully
			 graduate from such colleges and universities;(4)increase the number of students pursuing and completing degrees in science, technology,
			 engineering, and mathematics at historically Black colleges and
			 universities and pursuing graduate
			 work in such
			 fields;(5)enhance the quality of teacher preparation programs offered by historically Black colleges and
			 universities;(6)redesign course offerings and institutional student aid programs to help students obtain meaningful
			 employment; and(7)expand the effective use of technology at historically Black colleges and universities.
						787.DefinitionsIn this part:(1)Eligible entityThe term eligible entity means—(A)a part B institution as defined in section 322(2);(B)a part B institution, as so defined, applying in consortium with one or more other institutions of
			 higher 
			 education;(C)a part B institution, as so defined, applying in consortium with one or more private nonprofit
			 organizations;(D)a part B institution, as so defined, applying in consortium with one or more local educational
			 agencies; or(E)a part B institution, as so defined, applying in a consortium that includes entities described in
			 more than one of
			 paragraphs (2), (3), or (4).(2)Historically Black college or  universityThe term historically Black college or university has the meaning given the term part B institution as defined in section 322(2).
						788.Grants authorized(a)In generalWith funds made available for this part under section 792, the Secretary shall make competitive
			 planning and
			 implementation grants, as described in subsections (b) and (c), to
			 eligible entities to enable such entities to plan for the implementation
			 of, in the case of a planning grant, and implement, in the case of an
			 implementation grant,
			 innovations authorized under this part and to support the implementation,
			 validation, scaling up, and replication of such innovations.
						(b)Planning grants(1)In generalThe Secretary shall use not more than $10,500,000 of the funds made available under section 792 to
			 award planning grants to eligible entities to plan, design, and
			 develop
			 innovations that address the purpose of this part as described in section
			 786.(2)DurationA planning grant authorized under this subsection shall be for the duration of 1 year.(3)Grant amountsEach planning grant authorized under this subsection shall be of an amount that is not more than
			 $100,000.
							(c)Implementation grants(1)In generalWith funds made available for this part under section 792, the Secretary shall award implementation
			 grants to eligible entities to further develop, pilot, field-test,
			 implement,
			 document, validate, and, as applicable, scale up and replicate innovations
			 that address the purpose of this part as described in section 786.(2)DurationAn implementation grant authorized under this subsection shall be for a duration of 5 years,
			 conditional after 3 years upon the eligible entity achieving satisfactory
			 progress towards carrying out the educational innovations, activities, and
			 projects described in section 789(d), as determined by the Secretary.(3)Grant amountEach planning grant authorized under this subsection shall be of an amount that is not more than
			 $10,000,000.(d)Consortium entities(1)Fiscal agent(A)In generalIn the case of an eligible entity described in subparagraph (B), (C), (D), or (E) of section
			 787(1),
			 each part B institution, institution of higher education, private
			 nonprofit organization, or educational agency that applied in consortium
			 for a grant under this part shall agree on 1 such member of such eligible
			 entity to serve as the fiscal agent of such entity.(B)ResponsibilitiesThe fiscal agent of an eligible entity, as described in subparagraph (A), shall act on behalf of
			 such entity in performing the financial duties of such entity.(C)Written agreementThe agreement described in subparagraph (A) shall be in writing and signed by each part B
			 institution, institution of higher education, private nonprofit
			 organization, or educational agency that applied in consortium with the
			 selected fiscal agent for a grant under this part.(2)SubgrantsIn the case of an entity described in subparagraph (B), (C), (D), or (E) of section 787(1) that
			 receives a grant under this part, the fiscal agent for such entity (as
			 described in paragraph (1)) may make subgrants to another part B
			 institution, institution of higher education, private nonprofit
			 organization, or educational agency that applied in consortium for such
			 grant with such fiscal agent.(e)Federal share(1)Planning grantsThe Federal share of the total cost of carrying out a project funded by a planning grant authorized
			 under subsection
			 (b) shall be 100 percent of such total cost.(2)Implementation grants(A)In generalThe Federal share of the total cost of carrying out a project funded by an implementation grant
			 authorized under
			 subsection (c) shall be not more than 85 percent of such total cost.(B)Remaining costAn eligible entity that receives a grant under subsection (c) shall provide, from non-Federal
			 sources, an amount equal to not less than 15 percent of the total cost of
			 carrying out the project funded by the grant. Such amount may be provided
			 by in cash or in kind contributions.789.Applications(a)In generalAn eligible entity desiring a grant under this part shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the
			 Secretary may reasonably require.(b)Consortium entitiesAn application under this section for a planning grant or an implementation grant by an eligible
			 entity that is a part B institution applying for a grant under this part
			 in consortium with another institution of higher education, private
			 nonprofit organization, or educational agency, as described in
			 subparagraph
			 (B), (C), (D), or (E) of section 787(1), shall include the written
			 agreement described in section 788(d)(1)(C).(c)Planning grantsThe Secretary shall ensure that the application requirements under this section for a planning
			 grant authorized under
			 section  788(b) include, in addition to the requirement under subsection
			 (b), only the minimal requirements that are necessary
			 to review the proposed process of an eligible entity for the planning and
			 development of one or more educational innovations that address the
			 purpose of this part as described in section 786.(d)Implementation grantsAn application under this section for an implementation grant authorized under section 788(c) shall
			 include, in addition to the requirement under subsection (b),
			 descriptions of—(1)each educational innovation that the eligible entity will implement using the funds
			 made available by such grant, including, as applicable, a description of
			 the evidence supporting the effectiveness of each such innovation;(2)how each educational innovation proposed to be implemented under such grant will
			 address the purpose of this part, as described in section 786, and how
			 each
			 such innovation
			 will further the institutional or organizational missions of, as
			 applicable, the part B institution and each institution of higher
			 education, private nonprofit organization, and educational agency applying
			 in consortium with such part B institution
			 for such grant;(3)the specific activities that the eligible entity will carry out with funds made available by such
			 grant, including, for a consortium application submitted by an eligible
			 entity described in subparagraph (B), (C), (D), or (E) of section 787(1),
			 a
			 description of the activities that the part B institution and each
			 institution of higher education, private nonprofit organization, and
			 educational agency of the consortium will carry out and a description of
			 the capacity of each such institution, organization, and educational
			 agency to carry
			 out such activities;(4)the performance measures that the eligible entity will use to track its progress in implementing
			 each proposed educational innovation, including a
			 description of how the entity will implement such performance measures and
			 use information on performance to make adjustments and improvements to its
			 implementation activities, as needed, over the course of the grant period;(5)how the eligible entity will provide the amount required under	section 788(e)(2)(B);(6)how the eligible entity will provide for an independent evaluation of the implementation and impact
			 of the projects funded by such  grant that includes—(A)an interim report (evaluating the progress made in the first 3 years of the grant); and(B)a final report (completed at the end of the grant period); and(7)the plan of the eligible entity for continuing each proposed educational innovation
			 after the grant period has ended.790.PriorityIn awarding grants under this part, the Secretary shall give priority to applications that address
			 issues of major national need, including—(1)educational innovations designed to increase the number of African-American males who attain a
			 postsecondary degree;(2)innovative partnerships between part B institutions and local educational agencies that are
			 designed to increase the enrollment and successful completion of
			 historically underrepresented populations in higher education;(3)educational innovations that bring together the resources of part B institutions and partner
			 institutions in support of economic development, entrepreneurship, and the
			 commercialization of funded research and the development of an innovation
			 ecosystem on postsecondary school campuses;(4)educational innovations that support developing programs and initiatives to support undergraduate
			 and graduate programs in science, technology, engineering, and
			 mathematics; and(5)educational innovations described in paragraphs (3) and (6) of section 791(b).791.Use of funds(a)Planning grantsAn eligible entity receiving a planning grant authorized under section 788(b) shall use funds made
			 available by such grant to conduct a comprehensive institutional planning
			 process that includes—(1)an assessment of the needs of the part B institution and, in the case of an eligible entity
			 applying in a consortium described in subparagraph (B), (C), (D), or (E)
			 of
			 section 787(1), the needs of such other institution of higher education,
			 private nonprofit organization, or educational agency;(2)research on educational innovations, consistent with the purpose of this part, as described in
			 section 786, to meet the needs
			 described in paragraph (1);(3)the selection of one or more such educational innovations to be implemented;(4)an assessment of the capacity of the part B  institution and, in the case of an eligible entity
			 applying in a consortium as described in subparagraph (B), (C), (D), or
			 (E)
			 of section 787(1), the capacity of such  other institution of higher
			 education, private
			 nonprofit organization, or educational agency to implement each such
			 educational innovation; and(5)activities to further develop such capacity.(b)Implementation grantsAn eligible entity receiving an implementation grant under section 788(c) shall use the funds made
			 available by such grant to further develop, pilot, field-test, implement,
			 document, validate, and, as applicable, scale up and replicate educational
			 innovations that address the purpose of this part, as described in
			 section 786, such as educational
			 innovations designed to—(1)improve student achievement, such as through activities designed to increase the number or
			 percentage of students who successfully complete developmental or remedial
			 coursework (which may be accomplished through the evidence-based redesign
			 of such coursework) and pursue and succeed in postsecondary studies;(2)improve and expand institutional recruitment, postsecondary school awareness, and postsecondary
			 school preparation  efforts targeting students, including high-achieving
			 students, from low-income families, such as through activities undertaken
			 in partnership with local educational agencies and nonprofit organizations
			 (including the introduction of dual enrollment programs and the
			 implementation of activities designed to enable more students to enter
			 postsecondary
			 education without the need for remediation);(3)increase the number or percentage of students, particularly students who are members of
			 historically underrepresented populations, who enroll in science,
			 technology, engineering, and mathematics courses, graduate with degrees in
			 such fields,  and pursue advanced studies in such fields;(4)increase (such as through the provision of comprehensive academic and nonacademic student support
			 services) the number or percentage of students who make satisfactory or
			 accelerated progress toward graduation from postsecondary school and the
			 number or percentage of students who graduate from postsecondary school on
			 time;(5)implement evidence-based improvements to courses, particularly high-enrollment courses, to improve
			 student outcomes and reduce education costs for students, including costs
			 of remedial courses;(6)enhance the quality of teacher preparation programs at part B institutions, to enable  teachers at
			 such institutions to be highly effective in the classroom  and to enable
			 such programs to meet the demands for accountability in teacher education;(7)expand the effective use of technology in higher education, such as through inter-institutional
			 collaboration on implementing competency-based technology-enabled delivery
			 models (including hybrid models) or through the use of open educational
			 resources and digital content; and(8)provide a continuum of solutions by incorporating activities that address multiple objectives
			 described in paragraphs (1) through (7).792.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2015 through
			 2020 to carry out the
			 activities  under this part..
		
